Not for Publication

                                  UNITED STATES DISTRICT COURT
                                     DISTRICT OF NEW JERSEY


 JOHN F. O’BRIEN,
                                                               Civil Action No. 19-9106
                     Plaintiff

        v.                                                      OPINION & ORDER

 U.S. BANK,

                     Defendant.


John Michael Vazpuez, U.S.D.J.

       Plaintiff John F. O’Brien brings the above-captioned action informapaupeHs pursuant to

28 U.S.C.    §   1915. D.E. 1-2 (“IFP App.”). For the reasons discussed below, the Court grants

Plaintiffs application to proceed informa pauperis but dismisses Plaintiffs Complaint pursuant

to 28 U.S.C.     §   1915(e)(2)(B)(ii).

        Under Section 1915, this Court may excuse a litigant from prepayment of fees when the

litigant “establish[es] that he is unable to pay the costs of his suit.” Walker v. People Express

Airlines, Inc., 886 F.2d 598, 601 (3d Cir. 1989). Plaintiff has sufficiently established his inability

to pay for the costs of his suit and the Court grants Plaintiffs motion to proceed infonna pauperis

without prepayment of fees or costs.

        When allowing a plaintiff to proceed informa pauperis, a court must review the complaint

and dismiss the action if it (i) is frivolous or malicious, (H) fails to state a claim upon which relief

may be granted, or (Hi) seeks monetary relief against a defendant who is immune. 28 U.S.C.            §
1915(e)(2)(B). When considering dismissal under Section 1915(e)(2)(B)(ii) for failure to state a

claim upon which relief can be granted, the Court must apply the same standard of review as that
for dismissing a complaint under Federal Rule of Civil Procedure I 2(b)(6). Schreane v. Seana,

506 F. App’x 120, 122 (3d Cir. 2012). To state a claim that survives a Rule 12(b)(6) motion to

dismiss, a complaint must contain “enough facts to state a claim to relief that is plausible on its

face.” Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007). “A claim has facial plausibility

when the plaintiff pleads factual content that allows the court to draw the reasonable inference that

the defendant is liable for the misconduct alleged.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009).

Because Plaintiff is proceeding pro Se, the Court constmes the pleading liberally and holds the

pleading to a less stringent standard than those filed by attorneys. Haines   i’.   Kenier, 404 U.S. 519,

520 (1972). “The Court need not, however, credit apro se plaintiffs ‘bald assertions’ or ‘legal

conclusions.” D’Agostino v. CECOMRDEC, No. 10-4558, 2010 WL 3719623, at *1 (D.N.J.

Sept. 10, 2010).

       Here, Plaintiff is bringing a claim against U.S. Bank. D.E. I (“CompL”). Plaintiff alleges

a “[d]enial of [c]ivil [nights,” id. at 2, and specifically, a denial of civil rights in the employment

context, D.E, 1-1. However, Plaintiff’s only factual allegation is that he “ha[sJ permanent lime

disease.” Compi. at 3. Plaintiff includes no thither explanation as to how this factual allegation

relates to Defendant. Plaintiff does not indicate what alleged civil right was violated, Defendant’s

relation to any alleged improper conduct, or the relevance of Plaintiffs lime disease. Therefore,

Plaintiff fails to plausibly state a claim against Defendant.       The Court dismisses Plaintiffs

Complaint pursuant to 28 U.S.C.    § 1915(e)(2)(B)(ii).
        Given the lack of an obvious, logical relationship between Plaintiffs factual allegation and

Defendant U.S. Bank, it appears that an amendment may be thtile. Nonetheless, because the

Plaintiff is proceedingpro se, the Court grants him an additional opportunity to plausibly plead a

claim against Defendant.


                                                   7
         For the foregoing reasons, and for good cause shown,

         IT IS on this l4 day of June, 2019,

         ORDERED that Plaintiff’s application to proceed infonna pauperis is GRANTED; and

it is further

         ORDERED that Plaintiff’s Complaint is DISMISSED without prejudice pursuant to 28

U.S.C.   § 19l5(e)(2)(B)(ii); and it is further
         ORDERED that Plaintiff may file an amended complaint within thirty (30) days of receipt

of this Order and the accompanying Opinion, curing the noted defects. If Plaintiff fails to file an

amended complaint within thirty (30) days of receipt, dismissal of this case shall be with

prejudice.’ In addition, if Plaintiff files an amended complaint but it is still deficient, this case will

be dismissed with prejudice; and it is further

         ORDERED that the Clerk of the Court shall serve this Opinion & Order upon Plaintiff by

regular and certified mail return receipt.



                                                                                   4
                                                         John’Michael Vazq US.D.J.




‘A dismissal with prejudice means that Plaintiff will not be able to bring any future action against
Defendant based on the allegations in the case.
                                                     3
